Title: To George Washington from Kersaint, 12 September 1784
From: Kersaint, Armand-Guy-Simon de Coëtnempren, comte de
To: Washington, George



Sir
york. [Va.] 12 Sept. 1784

It is with every imaginable Regret that I renounce representing in person to your Excellency, the Lettre which I have the honor of addressing to you —Charged by the King to visit these States at the head of a Squadron, I considered as the

highest Satisfaction connected with this mission, that of finding myself within the reach of presenting to your Excellency the homage of the Military Marine of France, and my Respect, and my particular Admiration—Adverse causes oblidge me to quit this Bay without having enjoyed that honor, and to quit America without having satisfied My most lively Desire, that of assuring your Excellency in Person of my Veneration & of the Respectful Sentiments with which I am Sir your Excellency’s most Humble and most obt Servant—
